Citation Nr: 0605896	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  96-47 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for a disability 
manifested by chest pain.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain, for the period from 
September 6, 1992, to November 11, 1998.

6.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain, from November 12, 1998.

7.  Entitlement to a compensable disability rating for 
bursitis of the left shoulder, for the period from 
September 6, 1992, to November 11, 1998.

8.  Entitlement to a disability rating in excess of 20 
percent for bursitis of the left shoulder, for the period 
from November 12, 1998, to July 15, 2003. 

9.  Entitlement to a disability rating in excess of 40 
percent for bursitis of the left shoulder, from July 16, 
2003.

10.  Entitlement to a compensable disability rating for left 
knee strain, for the period from September 6, 1992, to 
April 29, 2002.

11.  Entitlement to a disability rating in excess of 
10 percent for left knee strain, from April 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1992.

In March 1994 and again in November 1994, the RO denied 
entitlement to service connection for various disorders on 
the basis that, because the veteran failed to properly 
prosecute the claims, evidence potentially capable of 
substantiating each claim had not been obtained.

These matters now come to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision that, in 
part, denied service connection for headaches, for bilateral 
hearing loss, and for chest wall pain; and denied a 
disability rating in excess of 10 percent for service-
connected lumbosacral strain, and denied compensable 
disability ratings for service-connected bursitis of the left 
shoulder and for left knee strain.  The veteran timely 
appealed.

In February 2000, the RO increased the disability evaluations 
to 40 percent for lumbosacral strain, and to 20 percent for 
bursitis of the left shoulder-each effective November 12, 
1998.

In November 2002, the RO granted service connection for right 
ear hearing loss.  The veteran continued his appeal for 
entitlement to service connection for hearing loss of the 
left ear.

In January 2003, the RO increased the disability evaluation 
to 10 percent for left knee strain, effective April 30, 2002; 
and denied service connection for tinnitus.  The veteran 
timely appealed the denial of service connection for 
tinnitus.

In August 2003, the RO increased the disability evaluation to 
40 percent for bursitis of the left shoulder, effective 
July 16, 2003.

Because higher evaluations are available for lumbosacral 
strain, for bursitis of the left shoulder, and for left knee 
strain, and the veteran is presumed to seek the maximum 
available benefit for a disability, each of the claims 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Hence, the Board has re-characterized the issues 
on appeal as shown on the first page of this document.

For reasons expressed below, the issues of entitlement to a 
disability rating in excess of 40 percent for lumbosacral 
strain, from November 12, 1998; a disability rating in excess 
of 40 percent for bursitis of the left shoulder, from 
July 16, 2003; and a disability rating in excess of 
10 percent for left knee strain, from April 30, 2002, are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative when further action, on their part, is 
required.


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has, or ever has had, left ear hearing loss 
recognized as a disability for VA purposes.

2.  There is no competent evidence of a link between a 
current disability manifested by headaches and service.

3.  There is no competent evidence of a link between a 
current disability manifested by chest pain and service.

4.  It is at least as likely as not that the veteran's 
current tinnitus is due to exposure to excessive noise in 
service.

5.  For the period from September 6, 1992, to November 11, 
1998, the veteran's lumbosacral strain is manifested by 
slight limitation of motion, with pain; muscle spasm on 
extreme forward bending, or loss of lateral spine motion are 
not shown.

6.  For the period from September 6, 1992, to November 11, 
1998, the veteran's bursitis of the left shoulder is 
manifested by full range of motion, with pain; additional 
functional loss is not demonstrated.

7.  For the period from November 12, 1998, to July 15, 2003, 
the veteran's bursitis of the left shoulder is manifested by 
painful motion of the left (major) arm to shoulder level; 
functional loss equivalent to limited motion of the left 
(major) arm to 25 degrees from side is not demonstrated.
 
8.  For the period from September 6, 1992, to April 29, 2002, 
the veteran's left knee strain is manifested by 
noncompensable limitation of flexion without additional 
limitation due to functional factors, limitation of 
extension, instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of 
the left ear are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for a disability 
manifested by headaches are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for a disability 
manifested by chest pain are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303. 

5.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain, for the period from 
September 6, 1992, to November 11, 1998, are not met.   
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002 & 2003).

6.  The criteria for a compensable disability rating for 
bursitis of the left shoulder, for the period from 
September 6, 1992, to November 11, 1998, are not met.   
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201.

7.  The criteria for a disability rating in excess of 20 
percent for bursitis of the left shoulder, for the period 
from November 12, 1998, to July 15, 2003, are not met.   
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201.

8.  The criteria for a compensable disability rating for left 
knee strain, for the period from September 6, 1992, to 
April 29, 2002, are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the September 1995 and August 2003 statements of the 
case (SOCs), the September 1997, September 1998, February 
2000, January 2003, February 2003, August 2003, February 
2004, and June 2005 supplemental SOCs (SSOCs), and the July 
2001, August 2003, and October 2003 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and the applicable rating 
criteria for an increased rating.  These documents served to 
provide notice of the information and evidence needed to 
substantiate each claim.

VA's July 2001, August 2003, and October 2003 letters 
notified the veteran of what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The letters requested that he provide 
the names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations for each of the claims decided on appeal.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Service Connection

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A.  Left Ear Hearing Loss

Service connection may be presumed, for certain chronic 
diseases, such as a sensorineural hearing loss (as a disease 
of the central nervous system), which develop to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2005).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Augiologic test results for the left ear were within normal 
limits across test frequencies in April 1995.  Speech 
discrimination was described as very good.  Pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
5
0
10

During the June 2002 audiological evaluation, the veteran 
reported that he was exposed to excessive noise when on the 
flight line as an aircraft mechanic in service.  He wore 
hearing protection at all times, and was not exposed to 
excessive noise outside of military service.  Audiological 
evaluation for the left ear indicated normal hearing at all 
frequencies tested.  Pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
0
20

The report of a July 2003 VA examination shows essentially 
normal hearing in the left ear.  Speech discrimination was 96 
percent in the left ear, using the recorded Maryland CNC word 
list.  Pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
25


The veteran has reported exposure to excessive noise as an 
aircraft mechanic in service.  Although service connection 
has been established for a hearing loss disability of the 
right ear, the evidence of record presents no basis for a 
grant of service connection for hearing loss of the left ear.

What is missing in this case is competent evidence of a 
current hearing loss disability of the left ear.  
Notwithstanding the veteran's assertions of left ear hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, impaired left ear hearing 
recognized as a disability for VA purposes.  To the contrary, 
VA physicians have essentially found normal hearing of the 
left ear.  

Although the veteran has reported that he has impaired 
hearing of the left ear, he is a layperson, and lacks the 
requisite medical knowledge to make a competent diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
notwithstanding the veteran's assertions, there is no 
competent evidence that he currently has impaired left ear 
hearing recognized as a disability for VA purposes.  
38 C.F.R. § 3.385.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
38 C.F.R. § 3.304(f).

Because there is no competent evidence of a current hearing 
loss disability of the left ear, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

B.  Disability Manifested by Headaches

In this case, the veteran contends that his current 
disability manifested by headaches had its onset during 
service.

The veteran's service medical records show treatment for 
headache pain for several days in August 1983 and in January 
1985.  

During an April 1995 VA examination, the veteran reported 
noting, in the past several months, a headache beginning in 
the middle of the day and lasting until bedtime that occurred 
about once or twice a week.  Ordinary headache relief powders 
did not seem effective.  The examiner diagnosed headaches, 
recurrent, etiology undetermined.  There are no reports of 
symptomatology between the time of service, and these initial 
findings.  

More recent post-service medical records include a diagnosis 
of migraine headaches.  During a March 1999 VA examination, 
the veteran reported that the headaches occurred 
approximately three times a week, lasting approximately three 
to four hours in duration.  The headaches reportedly had a 
throbbing quality to them, associated neither with nausea nor 
with photophobia; there was no history suggestive of 
prostration during these episodes, and the veteran was able 
to function.  He also reported a history of headaches, 
starting approximately in 1990. 

The only medical evidence on the question of nexus consists 
of the April 1995 VA examiner's opinion that the etiology of 
the veteran's headaches was undetermined.  As such, there is 
no competent evidence linking any current disability 
manifested by headaches, to include migraines, with service.

While the veteran is competent to offer statements of first-
hand knowledge of incidents in service, including headache 
pain, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of any disability manifested by headaches.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The veteran is also competent to report a continuity of 
symptomatology, beginning in service, but first he reported 
that his headache pain began several months prior to April 
1995 (post-service), and later reported a history of headache 
pain from 1990 (during service).

Because the competent evidence does not link a currently 
shown disability to service, and there was no contemporaneous 
evidence of headaches for a few years after service, the 
weight of the evidence is against the claim.  As the weight 
of the competent evidence is against the claim, the doctrine 
of reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  Disability Manifested by Chest Pain

The veteran contends that his current disability manifested 
by chest pain had its onset during service.

The veteran's service medical records show a complaint of 
chest pain of the left pectoral, sharp with deep breath, in 
November 1991.  The assessment was mylagia, left pectoral.

During an April 1995 VA examination, the veteran reported a 
history of chest pain, which apparently was not related to 
activity nor necessarily relieved by rest.  The veteran 
described the pain as sharp in character, in his upper chest.  
On examination, the chest wall was nontender; the movements 
of the chest were normal and chest configuration was normal.  
The lungs were resonant on percussion, and on auscultation 
the breath sounds were well heard and no rales were heard.  
The examiner diagnosed chest wall pain, recurrent, etiology 
undetermined.  The examiner commented that there was no 
evidence of lung disease; the chest injury mentioned did not 
seem to be a significant episode, and there was no residual 
deformity of the chest from injury.

There are no reports of symptomatology between the time of 
service, and these initial findings.
  
The report of a March 1999 VA examination shows that the 
veteran reported a history of very episodic rare chest pain 
over the left side of his chest wall, which would last for a 
few seconds and then go away.  On examination, there was 
tenderness on deep palpation of the pectoralis major muscle 
on the left side, which reproduced the pain that the veteran 
has.  The examiner diagnosed myofascial pain over the left 
pectoralis major, very mild, episodic, lasting extremely 
brief durations.

Records show that the veteran underwent a cardiology 
evaluation in February 2005.  For a stress test, the veteran 
exercised 13 minutes 47 seconds; he stopped due to fatigue 
and because the target heart rate was reached.  He did not 
report chest pain at that time.

Here again, the only medical evidence on the question of 
nexus consists of the April 1995 VA examiner's opinion that 
the etiology of the veteran's recurrent chest wall pain was 
undetermined.  Hence, there is no competent evidence linking 
any current disability manifested by chest pain with service, 
and the veteran has not alluded to the existence of any such 
evidence.  

While the veteran is competent to offer statements of first-
hand knowledge of chest pain in service, as a lay person he 
is not competent to render a probative opinion as to the 
etiology of any disability manifested by chest pain.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 
492.  See also Routen, 10 Vet. App. at 186 ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

Because the competent evidence does not link a currently 
shown disability to service, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the doctrine of reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 



D.  Tinnitus

Service medical records contain neither manifestations nor 
complaints, nor findings of either tinnitus or of ringing in 
the ears.

Records show that, although the veteran wore hearing 
protection, he was exposed to excessive noise while working 
as an aircraft mechanic on the flight line in service.   

During an April 1995 VA examination, the veteran reported the 
onset of tinnitus as approximately six or seven months 
earlier.  He described the tinnitus as unilateral, periodic, 
distracting, and as a mild high-pitched ringing.

The report of a July 2003 VA examination indicates that the 
veteran reported the presence of constant tinnitus in both 
ears, but more severe in the right ear.  He reported the 
onset of tinnitus approximately 1.5 years earlier.  The 
examiner opined that it is unlikely that the veteran's 
tinnitus was caused from military service, and noted that the 
onset was only 1.5 years ago, which was many years after the 
veteran's separation from service. 

In a July 2003 addendum, a VA examiner noted that the April 
1995 examination contained a report of tinnitus occurring 1.5 
to 2 years after military service.  Based on the veteran's 
prior reports of tinnitus, the examiner opined that it is as 
likely as not that the veteran's current tinnitus is in fact 
due to noise exposure in service.

The Board finds that the evidence in support of the veteran's 
claim includes records of exposure to excessive noise in 
service, reports of periodic tinnitus shortly after 
separation from service, current reports of constant 
tinnitus, and a competent opinion that the veteran's current 
tinnitus is as likely as not due to noise exposure in 
service.

There is also some evidence against the veteran's claim.  The 
service medical records reflect neither complaints nor 
manifestations of tinnitus, post-service medical records show 
the onset of tinnitus after military service, and a competent 
opinion that the veteran's current tinnitus is unlikely 
caused from military service.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
service origin.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that service connection is 
warranted for tinnitus.  In reaching this decision, the Board 
has extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.

III.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 
84-5 (1997).

A.  Disability Rating in Excess of 10 Percent for Lumbosacral 
Strain,
For the Period from September 6, 1992, to November 11, 1998

Service connection has been established for lumbosacral 
strain, effective September 6, 1992.

For the period from September 6, 1992, to November 11, 1998, 
the veteran's lumbosacral strain is rated as 10 percent 
disabling under the former provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under former Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The report of a May 1993 VA examination showed that the 
veteran complained of aching and pain of the lower back.  X-
rays revealed normal vertebral bodies and alignment.  Range 
of motion of the lumbar spine was to 55 degrees on forward 
flexion, and to 30 degrees on lateral rotation.  Further 
attempt at forward flexion and lateral rotation caused 
discomfort. 

During an April 1995 VA examination, the veteran indicated 
that he had not sought treatment particularly for his back 
strain.  Examination of the lower back did not appear to be 
abnormal.  There was no significant tenderness, and movement 
appeared normal.  The examiner diagnosed low back strain, 
with no evidence of any acute strain at that time.

For the period from September 6, 1992, to November 11, 1998, 
the evidence does not revealed that an increased rating under 
former Diagnostic Code 5295 is warranted.  While the veteran 
had some discomfort in motion, there was no muscle spasm on 
extreme forward bending, or loss of lateral spine motion; 
listing of the whole spine was not shown.  Nor were there 
signs of instability, or other reported findings of abnormal 
mobility.  Arthritic or disc space narrowing had not been 
documented.  In short, he did not have most of the findings 
needed for an increased evaluation under former Diagnostic 
Code 5295.

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
former Diagnostic Codes 5285, 5286, or 5289 (renumbered 5235 
to 5243) for diseases and injuries of the spine is 
unnecessary.  

In the alternative, the veteran's disability may be evaluated 
under former Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old rating criteria did not define "mild," "moderate," 
or "severe." limitation of motion.  However, the new rating 
criteria provide some guidance.  Under those criteria, normal 
forward flexion of the thoracolumbar spine is to 90 degrees.  
Normal extension is from 0 to 30 degrees.  Normal lateral 
flexion, as well as rotation, is from 0 to 30 degrees to the 
left and right.  38 C.F.R. § 4.71a, Note (2), following 
General Rating Formula for Disease and Injuries of the Spine 
(2005).

With consideration of limitation due to functional factors, 
the veteran could bend forward 55 degrees in 1993, which is 
more than half of the normal range of motion.  He had normal 
or nearly normal lateral rotation and lateral bending.  Since 
the veteran's movement of the back in 1995 appeared normal, 
the Board is unable to find that such limitation approximates 
the moderate level.

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

For the period from September 6, 1992, to November 11, 1998, 
the evidence fails to show disc disease.  Thus, a rating 
under the criteria of former Diagnostic Code 5243 is not 
warranted.

In this case, the Board finds that a disability rating in 
excess of 10 percent, for the period from September 6, 1992, 
to November 11, 1998, is not warranted under any applicable 
criteria pertaining to the lumbar spine.  There is objective 
evidence of, at most, slight limitation of motion of the 
lumbar spine with pain.  The evidence does reflect daily 
lower back pain, and the pain begins on forward flexion at 55 
degrees.  There is no indication that the veteran experiences 
additional functional loss due to pain or flare-ups beyond 
that point.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.  In fact, the April 1995 VA examiner 
found no evidence of acute strain at that time.



B.  Bursitis of the Left Shoulder

Service connection has been established for bursitis of the 
left shoulder, effective September 6, 1992.

Bursitis is rated under the criteria for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, the veteran is left-
handed; hence, his left shoulder is considered the major 
upper extremity.

Limitation of motion of the arm (major or minor) to the 
shoulder level warrants a 20 percent evaluation.  A 30 
percent rating requires motion of a major upper extremity 
limited to midway between the side and shoulder level.  A 
maximum 40 percent rating is assignable for the major upper 
extremity, when motion is limited to within 25 degrees from 
the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

(1)  For the Period from September 6, 1992, to November 11, 
1998
 
For the period from September 6, 1992, to November 11, 1998, 
the veteran's bursitis of the left shoulder is rated as 
noncompensable under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5019.

The report of a May 1993 VA examination showed that the 
veteran complained of aching and discomfort about the left 
shoulder-scapula region.  X-rays revealed normal bones and 
joints.  Range of motion of the left shoulder was to 180 
degrees on abduction, to 180 degrees on forward elevation, 
and to 90 degrees on external and internal rotation.  
Pressure palpation over the subacromion bursa of the left 
shoulder caused discomfort.

During an April 1995 VA examination, the veteran indicated 
that the bursa of his left shoulder had given him some 
difficulty, and he received an injection of Cortisone for 
pain relief.  Examination of the left shoulder showed range 
of motion to be normal.  There was slight tenderness on 
pressure, but no evidence of any deformity or inflammation.  
The examiner diagnosed recurrent bursitis of the left 
shoulder, with no evidence of acute bursitis at that time.

For the period from September 6, 1992, to November 11, 1998, 
the evidence does not reveal that a compensable disability 
rating under Diagnostic Code 5201 is warranted.  While the 
veteran had some complaints of pain, there was full range of 
motion of the left shoulder.  There was no showing of 
arthritis or degenerative changes.  Here, the veteran did not 
have any findings needed for a compensable disability 
evaluation under Diagnostic Code 5201.

Nor is there evidence of impairment of the clavicle or 
scapula to warrant a compensable disability evaluation under 
any alternative diagnostic code.  There is no indication that 
the veteran experiences additional functional loss due to 
pain or flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  In fact, the April 1995 VA 
examiner found no evidence of bursitis or inflammation at 
that time.

(2)  For the Period from November 12, 1998, to July 15, 2003

For the period from November 12, 1998, to July 15, 2003, the 
veteran's bursitis of the left shoulder is rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5019-5201.

During a November 12, 1998 VA examination, the veteran 
complained of decreased range of motion of the left shoulder, 
with pain.  On examination, there was minimal shoulder 
tenderness.  Range of motion of the left shoulder was to 100 
degrees on abduction, to 20 degrees on extension, and to 20 
degrees on internal rotation.  Further flexion was not 
possible due to pain.  The examiner noted no evidence of easy 
fatigability or incoordination, and no additional loss of 
range of motion due to pain.  X-rays were normal, and the 
examiner diagnosed chronic strain of the left shoulder joint.

The report of an April 2002 VA examination showed that the 
range of motion of the veteran's left shoulder was to 80 
degrees on abduction, to 80 degrees on forward flexion, and 
to 90 degrees on internal and external rotation.  The 
examiner found no evidence of fatigability or incoordination, 
but noted that the veteran's condition was prone for 
progression.

For the period from November 12, 1998, to July 15, 2003, the 
evidence does not reveal that a disability rating in excess 
of 20 percent under Diagnostic Code 5201 is warranted.  

The objective evidence of record shows limited motion of the 
left upper extremity to shoulder level, as well as painful 
motion.  No additional functional loss was indicated, in 
terms of limited motion, and no fatigability or 
incoordination found.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  

Nor is there evidence demonstrating ankylosis or impairment 
of the humerus to warrant a disability rating in excess of 20 
percent under any alternative diagnostic code.

C.  Compensable Disability Rating for Left Knee Strain, for 
the
Period from September 6, 1992, to April 29, 2002

Service connection has been established for left knee strain, 
effective September 6, 1992.

For the period from September 6, 1992, to April 29, 2002, the 
veteran's left knee strain is rated as noncompensable under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 10 percent evaluation is warranted for recurrent 
subluxation or lateral instability that is slight; a 
20 percent evaluation is warranted when the disability is 
moderate; and a 30 percent evaluation is warranted when such 
disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  

The report of a May 1993 VA examination showed that the 
veteran complained of aching and pain, at times, of the left 
knee.  X-rays revealed normal bones and joints.  Full flexion 
and extension were possible.  Passive rotary movement of the 
left knee caused discomfort.  The examiner noted no undue 
laxity of the ligaments, and diagnosed left knee strain, 
intermittent.

During an April 1995 VA examination, the veteran indicated 
that his left knee had given him some difficulty.  
Reportedly, the veteran's knee locked and swelled at times 
and required rest to return to pre-locking condition.  
Examination of the left knee showed no deformity, and 
movements of the left knee appeared to be normal.  There was 
complaint of pain beginning at less than full extension.  The 
examiner noted no evidence of any deformity of the joint.  
The examiner diagnosed knee condition consisting of pain on 
extension of the knee and occasional locking with swelling, 
but noted no swelling or tenderness at the time.

The veteran underwent a VA examination in March 1999.  He 
reported a history of left knee strain.  The veteran 
ambulated without assistance and without any appliance; he 
did not use a crutch or a cane, and he negotiated steps.  He 
had no restriction of activities due to lower knee pain, but 
had flare-ups during rainy days.  Examination of the left 
knee demonstrated normal contour.  Range of motion of the 
left knee was from 0 degrees on extension, to 135 degrees on 
flexion.  There was no instability of the joint.  The 
examiner noted no evidence of incoordination or fatigability, 
but indicated that the veteran's left knee was prone for 
flare-ups.

For the period from September 6, 1992, to April 29, 2002, 
none of the VA examiners had found instability or recurrent 
subluxation.  There were no VA treatment records that 
reported such symptoms, and the veteran had not reported 
them.  Therefore, a compensable evaluation under Diagnostic 
Code 5257 is not warranted.

Parenthetically, the Board notes that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (authorizing VA to consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria) 
are not for application because Diagnostic Code 5257 is not 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996)].  

In the alternative, the veteran's left knee strain may be 
evaluated under Diagnostic Codes 5260 and 5261, pertaining to 
limitation of motion of the knee.

Limitation of flexion to 60 degrees warrants a noncompensable 
evaluation; limitation of flexion to 45 degrees warrants a 10 
percent rating; limitation of flexion to 30 degrees warrants 
a 20 percent rating; and limitation of flexion to 15 degrees 
warrants a 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension to 5 degrees warrants a 
noncompensable evaluation; limitation of extension to 10 
degrees warrants a 10 percent rating; limitation of extension 
to 15 degrees warrants a 20 percent rating.  Ratings as high 
as 50 percent are provided for more severe limitation of 
extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

For the period from September 6, 1992, to April 29, 2002, 
there is objective evidence of, at most, minimally limited 
flexion.  Normal motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  The veteran's flexion has never been reported as 
limited to less than 135 degrees.  This range of motion was 
not further limited by functional factors.  Notwithstanding 
the complaints of pain, there was no tenderness on 
examination.  There was no additional limitation due to 
fatigability.  There was no incoordination, inasmuch as the 
veteran is shown to ambulate without assistance.  Although 
the veteran's left knee condition is prone to flare-ups, 
there is no evidence of additional limitation of motion 
during flare-ups. 

Thus, for the period from September 6, 1992, to April 29, 
2002, even considering the complaints of pain and flare-ups 
as reported by the veteran, given the clinical evidence of 
record, the Board finds that the evidence does not provide a 
basis for a finding of additional limitation of motion due to 
functional factors that would approximate the criteria for an 
increased rating based on limitation of flexion.  Hence, a 
compensable disability rating under Diagnostic Code 5260 is 
not warranted during the period in question.

D.  Extraschedular Consideration and Conclusion

The Board finds that there is no showing that the veteran's 
service-connected disabilities for each of the periods in 
question have resulted in so exceptional or unusual a 
disability picture, so as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the September 1997 SSOC).

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities during each of the periods in question.  Nor had 
he undergone any period of hospitalization.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

Service connection for hearing loss of the left ear is 
denied.

Service connection for a disability manifested by headaches 
is denied.

Service connection for a disability manifested by chest pain 
is denied.

Service connection for tinnitus is granted.

A disability evaluation in excess of 10 percent for 
lumbosacral strain, for the period from September 6, 1992, to 
November 11, 1998, is denied.

A compensable disability evaluation for bursitis of the left 
shoulder, for the period from September 6, 1992, to 
November 11, 1998, is denied.

A disability evaluation in excess of 20 percent for bursitis 
of the left shoulder, for the period from November 12, 1998, 
to July 15, 2003, is denied.

A compensable disability evaluation for left knee strain, for 
the period from September 6, 1992, to April 29, 2002, is 
denied.

REMAND

The Board finds that additional development of the claims on 
appeal for a disability rating in excess of 40 percent for 
lumbosacral strain, from November 12, 1998; a disability 
rating in excess of 40 percent for bursitis of the left 
shoulder, from July 16, 2003; and a disability rating in 
excess of 10 percent for left knee strain, from April 30, 
2002, is warranted.

The veteran last underwent VA examinations of his lumbosacral 
strain and left knee strain in April 2002, and of his 
bursitis of the left shoulder in July 2003; since then, he 
has reported, on more than one occasion, a worsening of his 
service-connected disabilities.  Hence, current medical 
findings responsive to the relevant rating criteria are 
needed to properly evaluate the disabilities under 
consideration.  See 38 U.S.C.A. § 5103A.  See also 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  The examiner should, to 
the extent possible, distinguish symptoms attributable to 
service-connected disabilities from those attributable to any 
other disability that is not service-connected.  The Board 
points out that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102 (2005).  

With regard to the question of an increased rating for 
lumbosacral strain, VA revised the criteria for evaluation of 
intervertebral disc syndrome, effective on September 23, 
2002.  67 Fed. Reg. 54345 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  VA again 
revised the criteria for evaluation of diseases and injuries 
of the spine, effective on September 26, 2003.  68 Fed. Reg. 
51454-51456 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005)).  As adjudication of the 
claim must involve consideration of both former and revised 
applicable criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 03-
00 and 07-03), medical findings responsive to the revised 
criteria are needed to properly adjudicate the claim on 
appeal.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO or AMC should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the current 
severity of his lumbosacral strain, 
bursitis of the left shoulder, and left 
knee strain.  The claims file, to include 
a copy of this REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report of 
the examination(s, or addendum,) should 
note review of the claims folder.  All 
appropriate tests and studies (to include 
x-rays) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner(s) should conduct range of 
motion studies of the lumbosacral spine, 
left shoulder, and left knee-reported in 
degrees, with normal ranges provided for 
comparison purposes.  The examiner(s) 
should also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbosacral spine, 
left shoulder, or left knee.  If pain on 
motion is indicated, the examiner(s) 
should note at which point pain begins.  
In addition, the examiner(s) should 
indicate whether, and to what extent, the 
veteran experiences likely additional 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner(s) 
should express such functional loss in 
terms of additional degrees of limited 
motion.

With regard to the lumbosacral spine, the 
examiner should also inquire as to the 
existence, and/or frequency of muscle 
spasms, radiculopathy, and other 
neurological symptoms associated with the 
lumbosacral spine; and indicate whether 
the veteran experiences any ankylosis of 
the lumbosacral spine, and, if so, the 
extent of such ankylosis.  The examiner 
should comment upon the existence, and 
frequency, of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician); specifically, whether, 
over the last 12-month period, the 
veteran's incapacitating episodes had a 
total duration of (a) at least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or 
(c) at least six weeks.  

With regard to the left knee, the 
examiner should comment upon the 
existence of, and degree of, any 
instability or recurrent subluxation.

With regard to the left shoulder, the 
examiner should comment upon the 
existence of, and degree of, any 
impairment of the humerus, clavicle, or 
scapula.

In providing the specific findings noted 
above, the examiner(s) should, to the 
extent possible, distinguish the symptoms 
and effects of the service-connected 
disabilities from those associated with 
any other disability of the spine, left 
knee, or left shoulder.  If it is not 
medically possible to do so, the 
examiner(s) should clearly so state, and 
indicate that his or her findings pertain 
to overall disability.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  If the veteran fails to report for 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  The veteran is hereby 
advised that failure to report to any 
scheduled examination, without good 
cause, shall result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2005).  

3.  After ensuring that the examination 
and all requested opinions have been 
obtained, the RO or AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO or 
AMC must furnish a SSOC, before the 
claims file is returned to the Board, if 
otherwise appropriate.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

	(CONTINUED ON NEXT PAGE)
      					


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


